Exhibit 10.37
EXECUTION COPY
THIRD AMENDMENT TO CREDIT AGREEMENT
     THIS THIRD AMENDMENT, dated as of January 31, 2008 (this “Amendment”), to
that certain Credit Agreement, dated as of May 13, 2004 and amended as of
September 1, 2005, is made among WELLCARE HEALTH PLANS, INC. (formerly known as
WellCare Group, Inc., successor by merger to WellCare Holdings, LLC), a Delaware
corporation (the “Parent”), WCG HEALTH MANAGEMENT, INC. (formerly known as
WellCare Health Plans, Inc.), a Delaware corporation (“WCGHM”), THE WELLCARE
MANAGEMENT GROUP, INC., a New York corporation (“WMG”), COMPREHENSIVE HEALTH
MANAGEMENT, INC., a Florida corporation (“CHM” and, together with WCGHM and WMG,
the “Borrowers”), the Lenders (as defined in the Credit Agreement defined below)
identified on the signature pages hereto, and Wachovia Bank, National
Association (“Wachovia”), as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).
W I T N E S S E T H:
A. WHEREAS, the Parent, the Borrowers, the Lenders, and Wachovia, as
Administrative Agent, are parties to a Credit Agreement, dated as of May 13,
2004, amended as of September 1, 2005 and further amended as of September 28,
2006 (as amended, supplemented, restated or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein without definition
shall have the meanings given to them in the Credit Agreement.
B. WHEREAS, the Parent and the Borrowers have requested an amendment to the
Credit Agreement to allow WellCare of Georgia, Inc. to obtain a letter of credit
in favor of the Georgia Department of Community Health.
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
AMENDMENTS TO THE CREDIT AGREEMENT
1. Amendments to Section 6.01. Section 6.01 of the Credit Agreement is hereby
amended by (i) deleting the word “and” at the end of subsection (m) thereof,
(ii) replacing the “.” at the end of subsection (n) thereof with “; and”, and
(iii) inserting the following new subsection (o) at the end thereof:
     “(o) Indebtedness in respect of a letter of credit in the amount of
$35,851,525.00 issued by Wachovia Bank, National Association for the benefit of
the Georgia Department of Community Health on behalf of WellCare of Georgia,
Inc. and renewals, replacements or reissuances thereof in an amount up to
$40,000,000 by Wachovia Bank, National Association or another financial
institution (the “Georgia Department of Community Health Letter of Credit”).”

 



--------------------------------------------------------------------------------



 



2. Amendments to Section 6.02. Section 6.02 of the Credit Agreement is hereby
amended by (i) deleting the word “and” at the end of subsection (r) thereof,
(ii) replacing the “.” at the end of subsection (s) thereof , with “; and”, and
(iii) inserting the following new subsection (t) at the end thereof:
     “(t) Liens, including first priority liens, in favor of the issuer of the
Georgia Department of Community Health Letter of Credit arising from the cash
collateralization of the Indebtedness described in Section 6.01(o).”
MISCELLANEOUS
3. Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Amendment, each of the Parent and the
Borrowers hereby represents and warrants to the Administrative Agent and the
Lenders as of the date hereof that:
     (a) this Amendment has been duly executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law); and
     (b) after giving effect to this Amendment, each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents is true
and correct in all material respects on and as of the date hereof as if made on
and as of the date hereof, except (i) to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date), and (ii) to the extent that any
representations and warranties may be found not to be true and correct on and as
of the date hereof as a result of ongoing government investigations.
4. Conditions of Effectiveness. This Amendment shall become effective as of the
date (the “Effective Date”) that: (i) the Administrative Agent shall have
received executed counterparts hereof from each of the Parent, the Borrowers and
the Required Lenders and an Acknowledgment and Consent hereto from each of the
Subsidiary Guarantors in form and substance reasonably satisfactory to the
Administrative Agent, (ii) the Administrative Agent shall have received, for the
respective account of each Lender that has executed and delivered to the
Administrative Agent a counterpart of this Amendment by not later than 2:00 p.m.
(New York City time) on January 29, 2008, of an amendment fee in an amount equal
to 0.25% of such Lender’s aggregate Revolving Credit Commitment and Term Loans
outstanding on January 29, 2008 and (iii) the Borrowers shall have paid all fees
and expenses due and owing to Morgan, Lewis & Bockius LLP, counsel to the
Administrative Agent, to the extent unpaid and invoiced on or before the date
hereof.
5. Effect of Amendment. Except as expressly set forth herein, this Amendment
shall not, by implication or otherwise, limit, impair, constitute a waiver of,
or otherwise affect the rights and remedies of the Lenders, the Administrative
Agent, the Borrowers, the Parent or any other Loan Party under the Credit
Agreement or any other Loan Document, and shall not alter, modify,

2



--------------------------------------------------------------------------------



 



amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other Loan Documents, all
of which are ratified and affirmed in all respects and shall continue in full
force and effect. Nothing herein shall be deemed to entitle the Parent, the
Borrowers or any other Loan Party, or constitute an express or implied agreement
by the Administrative Agent or the Lenders, to a consent to, or a waiver,
amendment, modification or other change of, the Credit Agreement or any other
Loan Document in similar or different circumstances. Without limiting the
foregoing, nothing contained in Section 3(b)(ii) above shall in any way
constitute a waiver or modification of the requirement set forth in Section
4.01(b) of the Credit Agreement that all representations and warranties shall be
true and correct in all material respects as a condition to each Credit Event.
This Amendment shall not be construed as a waiver, amendment or modification of
any Default or Event of Default. This Amendment shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.
6. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
7. Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
8. Successors and Assigns. This Amendment shall be binding upon, inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto.
9. Construction. The headings of the various sections and subsections of this
Amendment have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof.
10. Counterparts. This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile transmission or other electronic means of delivery shall be effective
as delivery of a manually executed counterpart hereof.
[Signature pages follow]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their duly authorized officers as of the date first above written.

                  PARENT:
 
                WELLCARE HEALTH PLANS, INC.
 
           
 
  By:   /s/ Heath Schiesser
 
        Name: Heath Schiesser     Title: Chief Executive Officer and President
 
                BORROWERS:
 
                WCG HEALTH MANAGEMENT, INC.
 
           
 
  By:   /s/ Heath Schiesser    
 
                Name: Heath Schiesser     Title: Chief Executive Officer and
President
 
                THE WELLCARE MANAGEMENT GROUP, INC.
 
           
 
  By:   /s/ Heath Schiesser    
 
                Name: Heath Schiesser     Title: Chief Executive Officer and
President
 
                COMPREHENSIVE HEALTH MANAGEMENT, INC.
 
           
 
  By:   /s/ Heath Schiesser    
 
                Name: Heath Schiesser     Title: Chief Executive Officer and
President

(signatures continued on following page)

4



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL ASSOCIATION, as     Administrative
Agent and as Lender
 
           
 
  By:   /s/ Katherine A. Harkness
 
        Name: Katherine A. Harkness     Title: Managing Director
 
                LENDERS:
 
                BABSON CLO LTD. 2003-I     BABSON CLO LTD. 2004-I     BABSON CLO
LTD. 2005-II     BABSON CLO LTD. 2005-III     BABSON CLO LTD. 2006-I     By:
Babson Capital Management LLC as Collateral     Manager
 
           
 
  By:   /s/ Arthur McMahon    
 
                Name: Arthur McMahon     Title: Director
 
                MAPLEWOOD (CAYMAN) LIMITED     By: Babson Capital Management LLC
as Investment     Manager
 
           
 
  By:   /s/ Arthur McMahon    
 
                Name: Arthur McMahon     Title: Director
 
                BANK LEUMI USA
 
           
 
  By:   /s/ Richard Oleszewski    
 
                Name: Richard Oleszewski     Title: First Vice President
 
                CAROLINA FIST BANK, as Lender
 
           
 
  By:   /s/ Charles D. Chamberlain    
 
                Name: Charles D. Chamberlain     Title: Executive Vice President

5



--------------------------------------------------------------------------------



 



                  COLONIAL BANK, N.A.
 
           
 
  By:   /s/ Juliette S. Stapf
 
        Name: Juliette S. Stapf     Title: Sr. Vice President
 
                CREDIT SUISSE LOAN FUNDING LLC
 
           
 
  By:   /s/ Robert Franz    
 
                Name: Robert Franz     Title: Managing Director
 
           
 
  By:   /s/ Barry Zamore    
 
                Name: Barry Zamore     Title: Managing Director
 
                ENCORE BANK, N.A.:
 
           
 
  By:   /s/ J. David Webster    
 
                Name: J. David Webster     Title: Senior Vice President
 
                FIFTH THIRD BANK
 
           
 
  By:   /s/ Chad Loar    
 
                Name: Chad Loar     Title: Vice President
 
                FIRST TENNESSEE BANK NATIONAL ASSOCIATION
 
           
 
  By:   /s/ Douglas E. Kilton    
 
                Name: Douglas E. Kilton     Title: Senior Vice President
 
                CF BLACKBURN, LLC
 
           
 
  By:   /s/ Dennis M. Hansen    
 
                Name: Dennis M. Hansen     Title: V.P.
 
                GOLDENTREE LOAN OPPORTUNITIES V, LIMITED     By: GoldenTree
Asset Management, LP    
 
  By:   /s/ Karen Weber    
 
                Name: Authorized Signatory     Title:

6



--------------------------------------------------------------------------------



 



                  GULF STREAM-COMPASS CLO 2002-I LTD     By: Gulf Stream Asset
Management LLC as Collateral     Manager
 
           
 
  By:   /s/ Barry K. Love
 
        Name: Barry K. Love     Title: Chief Credit Officer
 
                GULF STREAM-COMPASS CLO 2003-I LTD     By: Gulf Stream Asset
Management LLC as Collateral     Manager
 
           
 
  By:   /s/ Barry K. Love    
 
                Name: Barry K. Love     Title: Chief Credit Officer
 
                GULF STREAM-COMPASS CLO 2004-I LTD     By: Gulf Stream Asset
Management LLC as Collateral     Manager
 
           
 
  By:   /s/ Barry K. Love    
 
                Name: Barry K. Love     Title: Chief Credit Officer
 
                GULF STREAM-RASHINBAN CLO 2006-I LTD     By: Gulf Stream Asset
Management LLC as Collateral     Manager (Sumitomo Deal)
 
           
 
  By:   /s/ Barry K. Love    
 
                Name: Barry K. Love     Title: Chief Credit Officer
 
                GULF STREAM-SEXTANT CLO 2006-I LTD     By: Gulf Stream Asset
Management LLC as Collateral     Manager
 
           
 
  By:   /s/ Barry K. Love    
 
                Name: Barry K. Love     Title: Chief Credit Officer

7



--------------------------------------------------------------------------------



 



                  GULF STREAM-COMPASS CLO 2005-II LTD     By: Gulf Stream Asset
Management LLC as Collateral     Manager
 
           
 
  By:   /s/ Barry K. Love    
 
                Name: Barry K. Love     Title: Chief Credit Officer
 
                GULF STREAM-SEXTANT CLO 2007-I LTD     By: Gulf Stream Asset
Management LLC as Collateral     Manager
 
           
 
  By:   /s/ Barry K. Love    
 
                Name: Barry K. Love     Title: Chief Credit Officer
 
                GULF STREAM-COMPASS CLO 2005-I LTD     By: Gulf Stream Asset
Management LLC as Collateral     Manager
 
           
 
  By:   /s/ Barry K. Love    
 
                Name: Barry K. Love     Title: Chief Credit Officer
 
                LENDER NAME:
 
           
 
  By:   /s/ Jeffery A. DeRose    
 
                Name: Jeffery A. DeRose     Title: Vice President
 
                LASALLE BANK, NATIONAL ASSOCIATION:
 
           
 
  By:   /s/ Stephen Huntley-Robertson    
 
                Name: Stephen Huntley-Robertson     Title: Senior Vice President
 
                LIGHTPOINT CLO 2004-1, LTD.
 
           
 
  By:   /s/ Colin Donlan    
 
                Name: Colin Donlan     Title: Senior Vice President

8



--------------------------------------------------------------------------------



 



                  VERITAS CLO I, LTD.
 
           
 
  By:   /s/ John T. Spellman    
 
                Name: John T. Spellman     Title: Attorney-in-Fact
 
                REGIONS BANK
 
           
 
  By:   /s/ Rebecca S. West    
 
                Name: Rebecca S. West     Title: Vice President
 
                EAGLE LOAN TRUST     By: Stanfield Capital Partners, LLC as its
Collateral     Manager
 
           
 
  By:   /s/ David Frey    
 
                Name: David Frey     Title: Managing Director
 
                STANFIELD AZURE CLO, LTD.     By: Stanfield Capital Partners,
LLC as its Collateral     Manager
 
           
 
  By:   /s/ David Frey    
 
                Name: David Frey     Title: Managing Director
 
                STANFIELD BRISTOL CLO, LTD.     By: Stanfield Capital Partners,
LLC as its Collateral     Manager
 
           
 
  By:   /s/ David Frey    
 
                Name: David Frey     Title: Managing Director
 
                STANFIELD DAYTONA CLO, LTD.     By: Stanfield Capital Partners,
LLC as its Collateral     Manager
 
           
 
  By:   /s/ David Frey    
 
                Name: David Frey     Title: Managing Director

9



--------------------------------------------------------------------------------



 



                  STANFIELD MCLAREN CLO, LTD.     By: Stanfield Capital
Partners, LLC as its Collateral     Manager
 
           
 
  By:   /s/ David Frey    
 
                Name: David Frey     Title: Managing Director
 
                STANFIELD VANTAGE CLO, LTD.     By: Stanfield Capital Partners,
LLC as its Collateral     Manager
 
           
 
  By:   /s/ David Frey    
 
                Name: David Frey     Title: Managing Director
 
                STANFIELD VEYRON CLO, LTD.     By: Stanfield Capital Partners,
LLC as its Collateral     Manager
 
           
 
  By:   /s/ David Frey    
 
                Name: David Frey     Title: Managing Director
 
                XL RE EUROPE LIMITED     By: Stanfield Capital Partners, LLC
signed as: its Collateral     Manager
 
           
 
  By:   /s/ David Frey    
 
                Name: David Frey     Title: Managing Director
 
                UBS LOAN FINANCE LLC:
 
           
 
  By:   /s/ Richard L. Tavrow    
 
                Name: Richard L. Tavrow     Title: Director
 
           
 
  By:   /s/ David B. Julie    
 
                Name: David B. Julie     Title: Associate Director

10



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND CONSENT
     Pursuant to Section 4 of the Third Amendment to Credit Agreement, dated as
of January 31, 2008 (the “Amendment”) among WELLCARE HEALTH PLANS, INC.
(formerly known as WellCare Group, Inc., successor by merger to WellCare
Holdings, LLC), a Delaware corporation (the “Parent”), WCG HEALTH MANAGEMENT,
INC. (formerly known as WellCare Health Plans, Inc.), a Delaware corporation
(“WCGHM”), THE WELLCARE MANAGEMENT GROUP, INC., a New York corporation (“WMG”),
COMPREHENSIVE HEALTH MANAGEMENT, INC., a Florida corporation (“CHM” and,
together with WCGHM and WMG, the “Borrowers”), the Lenders (as defined in the
Credit Agreement) identified on the signature pages to the Amendment, and
Wachovia Bank, National Association (“Wachovia”), as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”), to which this
acknowledgment is attached, each of the undersigned hereby acknowledges receipt
of a copy of and consents to the execution and delivery by the Parent and the
Borrowers of the Amendment and confirms and agrees that, after giving effect to
the Amendment, each Loan Document to which it is a party shall continue in full
force and effect in accordance with its terms. Capitalized terms used herein
without definition shall have the meanings given to them in the Credit
Agreement.
[Remainder of this page intentionally left blank.]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment and
Consent to be executed by their duly authorized officers as of the date first
above written.

                  WELLCARE HEALTH PLANS, INC.
 
           
 
  By:   /s/ Heath Schiesser
 
        Name: Heath Schiesser     Title: Chief Executive Officer and President
 
                WCG HEALTH MANAGEMENT, INC.
 
           
 
  By:   /s/ Heath Schiesser    
 
                Name: Heath Schiesser     Title: Chief Executive Officer and
President
 
                THE WELLCARE MANAGEMENT GROUP, INC.
 
           
 
  By:   /s/ Heath Schiesser    
 
                Name: Heath Schiesser     Title: Chief Executive Officer and
President
 
                COMPREHENSIVE HEALTH MANAGEMENT, INC.
 
           
 
  By:   /s/ Heath Schiesser    
 
                Name: Heath Schiesser     Title: Chief Executive Officer and
President
 
                COMPREHENSIVE HEALTH MANAGEMENT OF FLORIDA, L.C.
 
           
 
  By:   /s/ Heath Schiesser    
 
                Name: Heath Schiesser     Title: Chief Executive Officer and
President
 
                HARMONY HEALTH SYSTEMS, INC.
 
           
 
  By:   /s/ Heath Schiesser    
 
                Name: Heath Schiesser     Title: Chief Executive Officer and
President

(signatures continued on following page)

12



--------------------------------------------------------------------------------



 



                  HARMONY HEALTH MANAGEMENT, INC.
 
           
 
  By:   /s/ Heath Schiesser    
 
                Name: Heath Schiesser     Title: Chief Executive Officer and
President
 
                COMPREHENSIVE LOGISTICS, LLC
 
           
 
  By:   /s/ Heath Schiesser    
 
                Name: Heath Schiesser     Title: Chief Executive Officer and
President
 
                HARMONY BEHAVIORAL HEALTH, INC.
 
           
 
  By:   /s/ Heath Schiesser    
 
                Name: Heath Schiesser     Title: Chief Executive Officer and
President
 
                HARMONY BEHAVIORAL HEALTH IPA, INC.
 
           
 
  By:   /s/ Heath Schiesser    
 
                Name: Heath Schiesser     Title: Chief Executive Officer and
President
 
                WELLCARE PHARMACY BENEFITS MANAGEMENT, INC.
 
           
 
  By:   /s/ Heath Schiesser    
 
                Name: Heath Schiesser     Title: Chief Executive Officer and
President
 
                WELLCARE SPECIALTY PHARMACY, INC.
 
           
 
  By:   /s/ Heath Schiesser    
 
                Name: Heath Schiesser     Title: Chief Executive Officer and
President

13